Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Preliminary amendment filed 10/23/19 is acknowledged. Claims 1-17 are present and under consideration.
2.					Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), application number(s) 62/500,832 filed 05/03/2017 and claims benefit of 62/522,870 filed 06/21/2017, is acknowledged.  
3.					Drawings
The drawings filed on 10/23/19 are acknowledged.
4.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
5.				Written Description Rejection  
	Claims 1, 3-7, 9-12, 14-15 & 17  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The claimed invention is directed to a fusion molecule comprising a functional domain and a DNA-binding domain that binds to a target site intron 1-3 or 6-8 of a CFTR or a target site as shown in aaAGAAAATATCATTGGtgttcctatg (SEQ ID NO:108). 
The claims are described by functional limitations only (see for example claim 1), wherein the “fusion molecule comprising a functional domain and a DNA-binding domain” and are devoid of a reference structure for the claimed domains viz., functional domain and a DNA-binding domain; the encoding nucleic acid, vector, host cell and the methods of employing the fusion molecule. The claimed invention encompasses a genus of fusion molecules, the encoding nucleic acids, vector, host cell and methods not adequately described.
The instant specification describe the combined limitations of claim 1 & 2 – wherein, wherein “ A fusion molecule comprising a functional domain and a DNA-binding domain that binds to a target site intron 1-3 or 6-8 of a CFTR or a target site as shown in aaAGAAAATATCATTGGtgttcctatg (SEQ ID NO:108), whereinThe fusion molecule of claim 1 comprising a nuclease, the nuclease comprising a pair of zinc finger nucleases, each zinc finger nuclease comprising a cleavage domain and a zinc finger DNA-binding domain (ZFP) wherein the pair is selected from the group consisting of: (i) a ZFN comprising the ZFP designated 56526 and a ZFN comprising the ZFP designated 56527; (ii) a ZFN comprising the ZFP designated 56526 and a ZFN comprising the ZFP designated 56527 or 56529; (iii) a ZFN comprising the ZFP designated 56506 or 56511 and a ZFN comprising the ZFP designated 56520 or 56519; (iv) a ZFN comprising the ZFP designated 56316 and a ZFN comprising the ZFP designated 56317; (v) a ZFN comprising the ZFP designated 56282 and a ZFN comprising the ZFP designated 56283; (vi) a ZFN comprising the ZFP designated 56445 and a ZFN comprising the ZFP designated 56444; (vi) a ZFN comprising the ZFP designated 56126 and a ZFN comprising the ZFP designated 56127; or (vii) a ZFN comprising the ZFP designated 56255 and a ZFN comprising the ZFP designated 56254”.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated: 
"To fulfill the written description requirement, a patent specification must describe aninvention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what isclaimed."). Thus, an applicant complies with the written description requirement "bydescribing the invention, with all its claimed limitations, not that which makes it obvious,"and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966."Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated: 
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or sub-combinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents" of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts  determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below. 
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art. 
Moreover, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116).  The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).  
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.
6.	Claim Rejections - 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 2, recite an uncommon abbreviation “CFTR” making the claim indefinite. Spelling the abbreviation CYSTIC FIBROSIS TRANSMEMBRANE CONDUCTANCE REGULATOR (CFTR) in the first mention and abbreviating subsequently will overcome this rejection.
Claims 2-17 are included in the rejection for failing to correct the defect present in the base claim(s).
7.				Pharmaceutical composition 
	Claims 6 & 7 are rejected under 35 U.S.C. § 112, first paragraph, as the disclosure is enabling only for claims limited to the fusion molecule of claims 1 & 2 together.  
	Factors to be considered in determining whether undue experimentation is required, are summarized in re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988) [ Ex parte Forman [230 USPQ 546 (Bd. Pat. App. & Int. 1986)]. The Wands factors are: (a) the quantity of experimentation necessary, (b) the amount of direction or guidance presented, (c) the presence or absence of working example, (d) the nature of the invention, (e) the state of the prior art, (f) the relative skill of those in the art, (g) the predictability or unpredictability of the art, and (h) the breadth of the claim.

	It is neither taught nor any data is provided for using the fusion molecule of claims 1 & 2 in pharmaceutical compositions for the treatment of any of the diseases or disorders. There is no evidence presented that fusion molecule of claims 1 & 2  is associated with any of the known diseases or disorders or can be treated by administering the fusion molecule of claims 1 & 2.  Without such a data or evidence, claims to pharmaceutical composition comprising fusion molecule of claims 1 & 2, would amount to a composition or potential drug for treatment for any disorder or disease, which is not enabled. Given the lack of direction or guidance and the nature of the invention, obtaining such a composition for one of skill in the art would be highly unpredictable. This is because the polypeptide when associated with a particular disease or disorder would be expressed differentially. Manipulating or controlling these levels depends upon the disease or disorder, and may not always be controlled by supplementing with such a polypeptide composition. Further, no guidance in provided, pertaining to the fate of the administrated polypeptide in vivo.  
	Since it is not routine in the art to engage in de novo experimentation to prepare numerous compositions where the expectation "of success is unpredictable", the skilled artisan would require additional guidance, specific to individual disorder or disease, in order to make and use pharmaceutical compositions in a manner reasonably commensurate with the scope of the claims.  Without such guidance, the experimentation left to those skilled in the art is undue.
Note: Deleting the word “pharmaceutical” from the claim(s) is suggested to overcome this rejection.
8.	No claim is allowed.
9.	IDS(s) filed 5/12/20, 6/1/21, 2/16/22 & 7/1/22 are acknowledged. Signed copies of the same are provided with this Office Action.
10.	Allowable subject matter: 
	1.	Add the limitation of claim 2 into claim 1.
	2.	Delete claim 2.
3. 	Change the dependencies of claims that depend on claim 2 to claim 1 (i.e. claim 8, 13 & 16).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940